DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 01/11/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) An electronic cooling anti-condensation system, comprising a testing chamber, wherein the system further comprises: 
electronic cooling plates, used for cooling and/or heating, wherein there is at least one group of the electronic cooling plates, each group of the electronic cooling plates are respectively mounted on a chamber wall of the testing chamber, and a first end part of the electronic cooling [[plate]] plates dissipates heat outside the testing chamber while the other a second end part [[thereof]] of the electronic cooling plates is fixed on the chamber wall or an interior of the testing chamber; 

a temperature and humidity sensor, used for detecting a temperature and a humidity of the interior of the testing chamber, wherein the temperature and humidity sensor is mounted at the interior of the testing chamber; 
a temperature adjustment circuit, used for controlling operation and stop of the electronic cooling plates, wherein the temperature adjustment circuit is electrically connected with the corresponding electronic cooling plates one to one, or is electronically connected with all the electronic cooling plates one to multiple; and 
a controller, electrically connected to the temperature sensors, the temperature and humidity sensor, and the temperature adjustment circuit, and used for calculating a dew point value of air in the testing chamber according to a temperature value and a humidity value of the interior of the testing chamber acquired by the temperature and humidity sensor and controlling the temperature adjustment circuit to reduce a number of operating electronic cooling plates one of the temperature sensors, and n is greater than 0 and less than or equal to 10.
Claim 3 (Currently Amended) The electronic cooling anti-condensation system according to claim 1, wherein the temperature adjustment circuit is further used for judging whether the electronic cooling plates operate regularly by detecting an output power, a current or a voltage of the electronic cooling plates.
Claim 4 (Currently Amended) The electronic cooling anti-condensation system according to claim 1, wherein the controller is further used for automatically switching off a working circuit of one of the electronic cooling plates which generates a failure, and starting a spare electronic cooling plate or maintaining other electronic cooling plates to regularly operate when the temperature adjustment circuit detects that the one of the electronic cooling plates generates the failure.
Claim 5 (Currently Amended) The electronic cooling anti-condensation system according to claim 4, wherein the controller is further used for prompting a serial number of the one of the electronic cooling plates which generates the failure when the temperature adjustment circuit detects that the one of the electronic cooling plates generates the failure.
Claim 6 (Currently Amended) The electronic cooling anti-condensation system according to claim 4, wherein the controller identifies a serial number of the one of the electronic cooling plates which generates the failure by detection of the temperature adjustment circuit and/or detection of the temperature sensors.
Claim 7 (Currently Amended) The electronic cooling anti-condensation system according to claim 4, wherein the controller is further used for repeatedly activating a the one of the electronic cooling plates which generates the failure is changed.
Claim 8 (Currently Amended) The electronic cooling anti-condensation system according to claim 1, wherein a first one of the temperature sensors is mounted at the exterior of the testing chamber and is used for detecting an ambient temperature, and if the ambient temperature is lower than the dew point value of the air in the testing chamber, the controller prompts a possible condensation risk of a testing chamber sampling opening and/or performs a temperature regulation process on a sampling pipe.
Claim 9 (Currently Amended) An anti-condensation method for the electronic cooling anti-condensation system according to claim 6, wherein the method comprises the following steps: 
(1), by the temperature and humidity sensor, acquiring the temperature and the humidity of the interior of the testing chamber in real time, and by the temperature sensors, detecting the temperatures of the electronic cooling plates in real time; and 
(2), calculating the dew point value of the air in the testing chamber according to the temperature and the humidity, which is obtained by the controller and acquired by the temperature and humidity sensor, of the interior of the testing chamber, wherein, if the dew point value of the air is greater than the pre-determined threshold, the temperature adjustment circuit is configured to reduce the number of operating electronic cooling plates oC of the electronic cooling plate or the oC of the electronic cooling plate acquired by one of the temperature sensors and n is greater than 0 and less than or equal to 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of an electronic cooling anti-condensation system in particular, the limitations: 
“a controller, electrically connected to the temperature sensors, the temperature and humidity sensor, and the temperature adjustment circuit, and used for calculating a dew point value of air in the testing chamber according to a temperature value and a humidity value of the interior of the testing chamber acquired by the temperature and humidity sensor and controlling the temperature adjustment circuit to reduce a number of operating electronic cooling plates of the electronic cooling plates if the dew point value of the air is greater than a pre-determined threshold, wherein the pre-determined threshold is a temperature T1 °C of the electronic cooling plate or a temperature T1+n °C of the electronic cooling plate acquired by a temperature sensor, and n is greater than 0 and less than or equal to 10” as recited in claim 1. 
The prior art of record fails to disclose claimed control feature that the controller controlling the temperature adjustment circuit to reduce a number of operating electronic cooling plates if the dew point value of the air is greater than a pre-determined threshold. Also, the prior art of record fails to provide further teachings or motivation to modify the system of Inoue in order to arrive the claim invention. Therefore, claim 1 is allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/KUN KAI MA/Primary Examiner, Art Unit 3763